On July 12, 1991, this court placed respondent on probation for a period of one year subject to the following conditions: (1) that he perform 50 hours of pro bono legal services, (2) that he not possess or use any controlled substance, as defined in K.S.A. 1990 Supp. 65-4101(e), (3) that he submit to random drug tests, at his expense, and (4) that he attend Narcotics Anonymous meetings on a regular basis. In re McKenna, 249 Kan. 215, 216, 813 P.2d 929 (1991).
This court finds that the disciplinary administrator has filed a probation report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
It Is Therefore Ordered that respondent is discharged from probation and from any further obligations in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.
Dated this 8th day of October, 1992.